Citation Nr: 0200486	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disease with a pacemaker, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1973.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in March 2000, 
and the veteran appealed its decision.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in 
August 2001 for clarification about whether or not the 
veteran wanted a hearing, and if so, which type.  In 
September 2001, the veteran indicated that he no longer 
wanted a hearing.  


FINDING OF FACT

The record reflects that the veteran failed to report for a 
VA examination which was scheduled in August 2000; that there 
is no evidence of record of "good cause" which would excuse 
his failure to report for this examination; and that 
entitlement to the benefits sought can not be established 
without a current VA examination.


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disease with a pacemaker is denied due to the 
veteran's failure to report, without good cause, for a 
current VA compensation examination.  38 C.F.R. § 3.655(b) 
(2001).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied due to the veteran's failure to 
report, without good cause, for a current VA compensation 
examination.  38 C.F.R. § 3.655(b) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174-175 (2000).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not expressly consider the 
provisions of the VCAA before they were enacted, VA's duties 
have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO's rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all necessary treatment records, and the veteran has been 
advised as recently as October 2001 that he has the right to 
submit additional evidence.  There are of record service and 
VA medical records relating to his claims, as well as 
information provided by the post office.  VA has also made 
reasonable attempts to examine the veteran.  It scheduled him 
for an examination in August 2000 and advised him of the date 
on which it was to occur.  Then, after he failed to report 
for it, it advised him that he failed to report and gave him 
another opportunity to report.  VA also afforded the veteran 
an opportunity to provide testimony during a hearing, but he 
decided he did not want to have a hearing.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Analysis

The veteran filed a VA Form 21-8940 as a claim for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities in December 1999.  

Currently, service connection is in effect for prostate 
cancer which is rated as 100 percent disabling under 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2001) effective 
from December 15, 2001; for bilateral hearing loss disability 
which is rated as 40 percent disabling effective from April 
22, 1999; and for hypertensive cardiovascular disease with a 
pacemaker which is rated as 30 percent disabling effective 
from June 1, 1999.  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992) (sustaining Board's 
denial of claim pursuant to 38 C.F.R. § 3.655).  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  

In August 2000, the RO sent the veteran a letter indicating 
that a VA examination was scheduled for later that month.  
The veteran did not report for the VA examination, and it was 
canceled.  The record reflects VA treatment in the month of 
August 2000, shortly before and shortly after the date on 
which the VA examination was to occur.  The August 2000 
treatment records were not of a nature which would indicate 
that the veteran was unable to report for the VA examination 
which was scheduled, and there is no other evidence of record 
to the effect that the veteran had good cause for failing to 
appear for the examination.  

The record further reflects that in November 2000, the RO 
wrote the veteran a letter indicating that he had failed to 
report for the VA examination in August 2000, and that he 
should please complete and return the enclosed VA Form 21-
4138 indicating whether or not he was willing to report for a 
VA examination.  He did not respond to the RO's letter.  

Since the veteran did not report for the VA examination which 
was scheduled, and since neither the veteran's claim for an 
increased rating for his service-connected hypertensive 
cardiovascular disease with a pacemaker nor his claim for a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is "an original 
compensation claim", but rather falls within the ambit of 
"any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for an increased 
rating", the claims are accordingly denied pursuant to 38 
C.F.R. § 3.655(b).  Entitlement to them can not be 
established without a current VA examination.  Therefore, the 
claims must be denied.

"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).



ORDER

Entitlement to an increased rating for hypertensive 
cardiovascular disease with a pacemaker is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

